              Case 1:20-cv-02547-CJN Document 9 Filed 12/23/20 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                    )
    JOHN ERIN BINNS,                                )
                                                    )
                  Plaintiff,                        )
                                                    )
         v.                                         )
                                                             Civil Action No. 20-2547 (CJN)
                                                    )
    FEDERAL BUREAU OF INVESTIGATION,                )
    et al.,                                         )
                                                    )
                  Defendants.                       )
                                                    )

                                             ANSWER

        Defendants Federal Bureau of Investigation (“FBI”) and Department of Justice

(collectively, “Defendants”), by and through undersigned counsel, respectfully submit this

Answer to the Amended Complaint (ECF No. 6) filed by Plaintiff John Erin Binns (“Plaintiff”) on

October 29, 2020.1 All allegations not specifically admitted are denied.

        1.       This paragraph contains Plaintiff’s characterization of this action, to which no

response is required. To the extent a response is required, Defendants admit that Plaintiff purports

to bring this action under the Freedom of Information Act (“FOIA”) and deny all remaining

allegations in this paragraph.




1
        Federal Rule of Civil Procedure 15(a) permits a party to file an amended complaint as a
matter of course (1) within “21 days after serving it, [(2)] or [i]f the pleading is one to which a
responsive pleading is required, 21 days after service of a responsive pleading or 21 days after
service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1)(A)-
(B). Plaintiff failed to satisfy either of the referenced provisions and failed to obtain Defendants’
written consent or leave of court prior to filing the Amended Complaint. See Fed. R. Civ. P.
15(a)(2). Nevertheless, Defendants consent to the filing of the Amended Complaint for judicial
efficiency and to clarify the docket.
            Case 1:20-cv-02547-CJN Document 9 Filed 12/23/20 Page 2 of 5




                                 JURISDICTION AND VENUE2

       2.      This paragraph consists of conclusions of law to which no response is required. To

the extent a response is required, Defendants admit that the Court has jurisdiction over this matter

subject to the terms and limitations of FOIA and that venue is proper in this judicial district.

                                             PARTIES

       3.      Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       4.      Defendants admit that the Department of Justice is an agency within the meaning

of 5 U.S.C. § 552(f). Defendants deny the remaining allegations in this paragraph.

                                              FACTS

       5.      Defendants admit that Plaintiff submitted a FOIA request on July 14, 2020 and that

the FBI assigned the request tracking number 1470765-000. The remaining allegations in this

paragraph refer to Plaintiff’s FOIA request, which speaks for itself. To the extent a response is

required, Defendants respectfully refer the Court to Plaintiff’s July 14, 2020 FOIA request for a

true and accurate statement of its contents and deny any allegations inconsistent therewith.

       6.      Defendants admit the allegations in the first sentence of this paragraph. Defendants

deny the allegations in the second sentence of this paragraph.

       7.      Defendants admit the allegations in this paragraph.

       8.      The first sentence in this paragraph consists of conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations in the



2
        For ease of reference, this Answer replicates the headings contained in the Amended
Complaint. Although Defendants believe that no response is required to such headings, to the
extent a response is deemed required and to the extent those headings and titles could be construed
to contain factual allegations, those allegations are denied.


                                                -2-
            Case 1:20-cv-02547-CJN Document 9 Filed 12/23/20 Page 3 of 5




first sentence of this paragraph to the extent they are inconsistent with the requirements of FOIA.

Defendants admit that more than 20 days have passed since Plaintiff submitted an appeal and deny

the remaining allegations in this paragraph.

       9.        Defendants admit that Plaintiff submitted a FOIA request dated September 27,

2020. The remaining allegations in this paragraph refer to that FOIA request, which speaks for

itself. To the extent are response is required, Defendants respectfully refer the Court to Plaintiff’s

FOIA request dated September 27, 2020 for a true and accurate statement of its contents and deny

any allegations inconsistent therewith.

       10.     Defendants admit the allegations in this paragraph.

       11.     Defendants admit the allegations in this paragraph.

       12.     This paragraph consists of conclusions of law to which not response is required.

To the extent a response is required, Defendants deny the allegations in this paragraph.

                        COUNT I (Violation of FOIA – 5 U.S.C. § 552)

       13.     Defendants incorporate by reference their responses set forth above.

       14.     This paragraph consists of conclusions of law to which no response is required. To

the extent a response is required, Defendants admit that Plaintiff has constructively exhausted his

administrative remedies.

       15.     Defendants deny the allegations in this paragraph.

                                     PRAYER FOR RELIEF

       The allegations in paragraphs (1) through (4) following the section of Plaintiff’s Amended

Complaint titled “Prayer for Relief” constitute Plaintiff’s prayer for relief to which no response is

required. To the extent a response is deemed required, Defendants deny that Plaintiff is entitled to

the relief requested or to any relief whatsoever.




                                                -3-
          Case 1:20-cv-02547-CJN Document 9 Filed 12/23/20 Page 4 of 5




                                          DEFENSES

       In further response to the Amended Complaint, Defendants raise the following defenses.

Defendants respectfully request and reserve the right to amend, alter, and supplement the defenses

contained in this Answer as the facts and circumstances giving rise to the Amended Complaint

become known to Defendants throughout the course of this litigation.

                                         First Defense

       The Court lacks subject matter jurisdiction over Plaintiff’s requests for relief that exceed

the relief authorized under FOIA, 5 U.S.C. § 552.

                                        Second Defense

       Plaintiff cannot compel the release of records subject to one or more FOIA exemptions.

Dated: December 23, 2020
       Washington, DC
                                               Respectfully submitted,

                                               MICHAEL R. SHERWIN
                                               Acting United States Attorney

                                               DANIEL F. VAN HORN, D.C. Bar #924092
                                               Chief, Civil Division

                                               By:           /s/ Michael A. Tilghman II
                                                     MICHAEL A. TILGHMAN II
                                                     D.C. Bar #988441
                                                     Assistant United States Attorney
                                                     555 Fourth Street, N.W.
                                                     Washington, D.C. 20530
                                                     (202) 252-7113
                                                     Michael.Tilghman@usdoj.gov

                                               Attorneys for the United States of America




                                               -4-
          Case 1:20-cv-02547-CJN Document 9 Filed 12/23/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 23rd day of December 2020, I will cause a true and correct copy

of the foregoing to be sent by email and First Class Mail, postage paid, to:

                              John Erin Binns
                              1775/4 Sk No 3/1
                              Karsiyaka, Izmir
                              35580
                              Turkey
                              binnsjohn84@gmail.com

                                              /s/ Michael A. Tilghman II
                                              Michael A. Tilghman II
                                              Assistant United States Attorney
                                              U.S. Attorney’s Office for the District of Columbia




                                               -5-
